


 

Exhibit 10.12

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of January 3, 2008 (the
“Agreement”) is by and between Sirtris Pharmaceuticals, Inc. (the “Company”), a
Delaware corporation with its principal place of business at 200 Technology
Square, Cambridge, Massachusetts, and Peter Elliott (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to a certain Employment
Agreement dated August 16, 2005 (the “Previous Agreement”) pursuant to which the
Executive has been serving the Company as its Senior Vice President, Head of
Development; and

 

WHEREAS, the Company and the Executive desire to make certain changes to the
terms and conditions of the Executive’s employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following amended and restated terms and conditions:

 


1.             POSITION AND DUTIES.


 


                (A)  THE COMPANY.   UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE COMPANY HEREBY OFFERS AND THE EXECUTIVE HEREBY
ACCEPTS EMPLOYMENT WITH THE COMPANY TO SERVE AS ITS SENIOR VICE PRESIDENT, HEAD
OF DEVELOPMENT, SUBJECT TO THE DIRECTION AND CONTROL OF THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY.  SUBJECT TO THE DISCRETION OF THE CHIEF EXECUTIVE
OFFICER, THE EXECUTIVE’S DUTIES WILL INCLUDE OVERSIGHT OF THE NON-CLINICAL AND
CLINICAL DEVELOPMENT ACTIVITIES OF THE COMPANY.  THE EXECUTIVE AGREES TO PERFORM
THE DUTIES OF HIS POSITION AND SUCH OTHER DUTIES AS REASONABLY MAY BE ASSIGNED
TO HIM FROM TIME TO TIME. THE EXECUTIVE ALSO AGREES THAT WHILE EMPLOYED BY THE
COMPANY, HE WILL DEVOTE ONE HUNDRED PERCENT (100%) OF HIS BUSINESS TIME AND HIS
REASONABLE COMMERCIAL EFFORTS, BUSINESS JUDGMENT, SKILL AND KNOWLEDGE
EXCLUSIVELY TO THE ADVANCEMENT OF THE BUSINESS AND INTERESTS OF THE COMPANY AND
TO THE DISCHARGE OF HIS DUTIES AND RESPONSIBILITIES FOR IT.  THE EXECUTIVE MAY,
HOWEVER, (I) SERVE AS AN OFFICER, DIRECTOR, TRUSTEE OR COMMITTEE MEMBER OF ANY
RELIGIOUS, PROFESSIONAL, CIVIC, CHARITABLE OR EDUCATIONAL ORGANIZATION,
(II) WITH THE PRIOR APPROVAL OF THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
SERVE AS A DIRECTOR OF UP TO ONE CORPORATION WHOSE BUSINESSES ARE NOT
COMPETITIVE WITH THE COMPANY, AND (III) ENGAGE IN, AND DEVOTE TIME AND EFFORT
TO, ANY AND ALL PERSONAL INVESTMENTS (WHICH SHALL IN NO EVENT INCLUDE BEING AN
OFFICER OR PRINCIPAL SHAREHOLDER OF ANY PUBLIC OR PRIVATE COMPANY) UNRELATED TO
THE BUSINESS OR AFFAIRS OF THE COMPANY, IN EACH CASE SO LONG AS SUCH ACTIVITIES
DO NOT REQUIRE MORE THAN TEN (10) HOURS PER WEEK OF THE EXECUTIVE’S TIME OR
OTHERWISE INTERFERE WITH THE EXECUTIVE’S OBLIGATIONS TO THE COMPANY HEREUNDER OR
COMPETE OR CONFLICT IN ANY WAY WITH THE BUSINESS OF THE COMPANY. DURING THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE MAY PROVIDE CONSULTING
SERVICES TO OTHER PERSONS ONLY WITH THE PRIOR APPROVAL OF THE CHIEF EXECUTIVE
OFFICER AND THE BOARD.


 

 

 

--------------------------------------------------------------------------------


 

2.              Compensation and Benefits.  During the Executive’s employment,
as compensation for all services performed by the Executive for the Company and
subject to his performance of his duties and responsibilities for the Company,
pursuant to this Agreement or otherwise, the Company will provide the Executive
the following pay and benefits:

 


(A)                                  BASE SALARY.   FROM THE PERIOD OF THE DATE
HEREOF UNTIL DECEMBER 31, 2008, THE COMPANY WILL PAY THE EXECUTIVE A BASE SALARY
AT THE RATE OF THREE HUNDRED TWENTY TWO THOUSAND FIVE HUNDRED DOLLARS ($322,500)
PER YEAR.  SUCH AMOUNT SHALL BE PAYABLE IN ACCORDANCE WITH THE REGULAR PAYROLL
PRACTICES OF THE COMPANY FOR ITS EXECUTIVES, AS IN EFFECT FROM TIME TO TIME, AND
SUBJECT TO INCREASE FROM TIME TO TIME BY THE BOARD IN ITS DISCRETION.


 

(b)                                 Bonus Compensation.  The Executive shall be
considered annually by the Board for a bonus with a target of 35% of the Base
Salary earned, which percentage shall be subject to adjustment from time to time
by the Board in its discretion.  The amount of the bonus shall be determined by
the Board, based on its assessment, in its discretion, of the Executive’s
performance and that of the Company against appropriate goals established
annually by the Company after consultation with the Executive.  Any bonus due to
the Executive hereunder will be payable not later than two and one-half months
following the close of the Company’s fiscal year or the close of the calendar
year, if later, in which occurs the later of the two following dates:  (i) the
date on which the Executive first has a legally binding right (whether or not
vested) to the bonus; and (ii) if the Executive’s right to the bonus is subject
to one or more vesting conditions, the first date on which the Executive’s right
to the bonus is no longer subject to any substantial risk of forfeiture.  The
foregoing rules shall be construed and applied to ensure that any bonus payable
to the Executive qualifies as a “short-term deferral” under Section 409A of the
Internal Revenue Code, as amended (including the regulations thereunder,
“Section 409A”).  Without limiting the generality of the foregoing, for purposes
of these rules the terms “legally binding right” and “substantial risk of
forfeiture” shall have the meaning assigned to them under Treas. Regs.
§ 1.409A-1(b)(1) and § 1.409A-1(d), respectively.

 

(c)                                  Stock Options. The Company previously
granted to the Executive on September 20, 2005 an option to purchase 1,250,000
shares of the common stock of the Company at $0.08 per share (the “Employment
Option”). The Employment Option shall continue to vest on the schedule set forth
in the Previous Agreement, restated here as follows: twenty-five percent (25%)
of the shares subject to the Employment Option vested on September 20, 2006 and
the remainder of the shares subject to the Employment Option shall vest ratably,
on a quarterly basis, on the last date of each of the next twelve (12) quarters
thereafter, provided that the Executive remains in the Company’s employ at each
such vesting date.

 

                The Employment Option and all other options and restricted stock
granted the Executive by the Company shall be subject to any applicable stock
option plan, stock certificate and shareholder and/or option holder and
restricted stock agreements and other restrictions and limitations generally
applicable to equity held by Company executives or otherwise required by law. 
The Executive shall not be eligible to receive any stock options, restricted
stock or other equity of the Company, however, whether under an equity incentive
plan or otherwise, except

 

 

2

--------------------------------------------------------------------------------


 

as expressly provided in this Agreement or as otherwise expressly authorized for
him individually by the Board. Further, prior to issuing the Employment Option
or Performance Option or any other stock options to the Executive, the Company
may require that the Executive provide such representations regarding the
Executive’s sophistication and investment intent and other such matters as the
Company may reasonably request.

 


(D)                                 PARTICIPATION IN EMPLOYEE BENEFIT PLANS. 
THE EXECUTIVE WILL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT PLANS FROM
TIME TO TIME IN EFFECT FOR EMPLOYEES OF THE COMPANY GENERALLY, EXCEPT TO THE
EXTENT SUCH PLANS ARE DUPLICATIVE OF BENEFITS OTHERWISE PROVIDED THE EXECUTIVE
UNDER THIS AGREEMENT (E.G., SEVERANCE PAY) OR UNDER ANY OTHER AGREEMENT.  THE
EXECUTIVE PARTICIPATION WILL BE SUBJECT TO THE TERMS OF THE APPLICABLE PLAN
DOCUMENTS AND GENERALLY APPLICABLE COMPANY POLICIES.  THE COMPANY MAY ALTER,
MODIFY, ADD TO OR DELETE ITS EMPLOYEE BENEFIT PLANS AT ANY TIME AS IT, IN ITS
SOLE JUDGMENT, DETERMINES TO BE APPROPRIATE, WITHOUT RECOURSE BY THE EXECUTIVE.
FOR PURPOSES OF THIS AGREEMENT, “EMPLOYEE BENEFIT PLAN” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN SECTION 3(3) OF ERISA, AS AMENDED FROM TIME TO TIME.


 


(E)                                  VACATIONS.  THE EXECUTIVE WILL ACCRUE THREE
WEEKS PAID VACATION PER YEAR (OR SUCH GREATER AMOUNT AS IS GENERALLY MADE
AVAILABLE TO THE COMPANY’S EXECUTIVE OFFICERS) IN ACCORDANCE WITH THE COMPANY’S
POLICIES FROM TIME TO TIME IN EFFECT AND RECEIVE PAID HOLIDAYS (CURRENTLY 11 PER
YEAR) IN ACCORDANCE WITH THE COMPANY HOLIDAY SCHEDULE.  VACATION MAY BE TAKEN AT
SUCH TIMES AND INTERVALS AS THE EXECUTIVE SHALL DETERMINE, SUBJECT TO THE
BUSINESS NEEDS OF THE COMPANY, AND OTHERWISE SHALL BE SUBJECT TO THE POLICIES OF
THE COMPANY, AS IN EFFECT FROM TIME TO TIME.


 


(F)                                    BUSINESS EXPENSES.  THE COMPANY WILL PAY
OR REIMBURSE THE EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES INCURRED OR PAID
BY THE EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES FOR THE
COMPANY, SUBJECT TO ANY MAXIMUM ANNUAL LIMIT AND OTHER RESTRICTIONS ON SUCH
EXPENSES SET BY THE COMPANY AND TO SUCH REASONABLE SUBSTANTIATION AND
DOCUMENTATION AS IT MAY SPECIFY FROM TIME TO TIME.  ANY SUCH REIMBURSEMENT THAT
WOULD CONSTITUTE NONQUALIFIED DEFERRED COMPENSATION SUBJECT TO SECTION 409A
SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL RULES:  (I) NO REIMBURSEMENT OF ANY
SUCH EXPENSE SHALL AFFECT THE EXECUTIVE’S RIGHT TO REIMBURSEMENT OF ANY OTHER
SUCH EXPENSE IN ANY OTHER TAXABLE YEAR; (II) REIMBURSEMENT OF THE EXPENSE SHALL
BE MADE, IF AT ALL, NOT LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE EXPENSE WAS INCURRED; AND (III) THE RIGHT TO
REIMBURSEMENT SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANY OTHER
BENEFIT.


 


3.             CONFIDENTIAL INFORMATION, NON-COMPETITION AND PROPRIETARY
INFORMATION.  THE EXECUTIVE PREVIOUSLY EXECUTED THE COMPANY’S CONFIDENTIALITY,
NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT.   IT IS UNDERSTOOD AND
AGREED THAT BREACH BY THE EXECUTIVE OF THE CONFIDENTIAL INFORMATION,
NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT SHALL CONSTITUTE A
MATERIAL BREACH OF THIS AGREEMENT.


 


4.             TERMINATION OF EMPLOYMENT.   THE EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT SHALL CONTINUE UNTIL TERMINATED PURSUANT TO THIS SECTION 4.

 

3

--------------------------------------------------------------------------------



 


(A)                                  THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT FOR “CAUSE” UPON WRITTEN NOTICE TO THE EXECUTIVE SETTING FORTH IN
REASONABLE DETAIL THE NATURE OF THE CAUSE.  THE FOLLOWING, AS DETERMINED BY THE
BOARD IN ITS REASONABLE JUDGMENT, SHALL CONSTITUTE CAUSE FOR TERMINATION: 
(I) THE EXECUTIVE’S WILLFUL FAILURE TO PERFORM, OR GROSS NEGLIGENCE IN THE
PERFORMANCE OF, HIS MATERIAL DUTIES AND RESPONSIBILITIES TO THE COMPANY AND ITS
AFFILIATES WHICH IS NOT REMEDIED WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE
THEREOF; (II) MATERIAL BREACH BY THE EXECUTIVE OF ANY MATERIAL PROVISION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT WITH THE COMPANY OR ANY OF ITS AFFILIATES WHICH
IS NOT REMEDIED WITHIN THIRTY (30) DAYS OF WRITTEN NOTICE THEREOF; (III) FRAUD,
EMBEZZLEMENT OR OTHER DISHONESTY WITH RESPECT TO THE COMPANY AND ANY OF ITS
AFFILIATES, TAKEN AS A WHOLE, WHICH, IN THE CASE OF SUCH OTHER DISHONESTY,
CAUSES OR COULD REASONABLY BE EXPECTED TO CAUSE MATERIAL HARM TO THE COMPANY AND
ANY OF ITS AFFILIATES, TAKEN AS A WHOLE; OR (IV) THE EXECUTIVE’S CONVICTION OF A
FELONY.


 


(B)                                 THE COMPANY MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME OTHER THAN FOR CAUSE UPON WRITTEN NOTICE TO THE
EXECUTIVE.


 


(C)                                  THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
HEREUNDER FOR GOOD REASON BY PROVIDING NOTICE TO THE COMPANY OF THE CONDITION
GIVING RISE TO THE GOOD REASON NO LATER THAN THIRTY (30) DAYS FOLLOWING THE
OCCURRENCE OF THE CONDITION, BY GIVING THE COMPANY THIRTY (30) DAYS TO REMEDY
THE CONDITION AND BY TERMINATING EMPLOYMENT FOR GOOD REASON WITHIN THIRTY (30)
DAYS THEREAFTER IF THE COMPANY FAILS TO REMEDY THE CONDITION.   FOR PURPOSES OF
THIS AGREEMENT, “GOOD REASON” SHALL MEAN, WITHOUT THE EXECUTIVE’S CONSENT, THE
OCCURRENCE OF ANY ONE OR MORE OF THE FOLLOWING EVENTS: (I) MATERIAL DIMINUTION
IN THE NATURE OR SCOPE OF THE EXECUTIVE’S RESPONSIBILITIES, DUTIES OR AUTHORITY,
PROVIDED THAT IN THE ABSENCE OF A CHANGE OF CONTROL NONE OF THE FOLLOWING SHALL
CONSTITUTE “GOOD REASON”: (X) THE COMPANY’S FAILURE TO CONTINUE THE EXECUTIVE
APPOINTMENT OR ELECTION AS A DIRECTOR OR OFFICER OF ANY OF ITS AFFILIATES;
(Y) ANY DIMINUTION IN THE NATURE OR SCOPE OF THE EXECUTIVE’S RESPONSIBILITIES,
DUTIES OR AUTHORITY THAT IS REASONABLY RELATED TO A DIMINUTION OF THE BUSINESS
OF THE COMPANY OR ANY OF ITS AFFILIATES SHALL CONSTITUTE “GOOD REASON”; OR
(Z) THE HIRING OF A HEAD OF RESEARCH AND DEVELOPMENT FOR THE COMPANY OTHER THAN
THE EXECUTIVE AND ANY RESULTANT CHANGE IN HIS RESPONSIBILITIES, DUTIES OR
AUTHORITY REASONABLY RELATED TO SUCH HIRE; (II) A REDUCTION IN THE EXECUTIVE’S
BASE SALARY OTHER THAN ONE TEMPORARY REDUCTION OF NOT MORE THAN 120 DAYS AND NOT
IN EXCESS OF 20% OF THE EXECUTIVE’S BASE SALARY IN CONNECTION WITH AND IN
PROPORTION TO A GENERAL REDUCTION OF THE BASE SALARIES OF THE COMPANY’S
EXECUTIVE OFFICERS; (III) FAILURE OF THE COMPANY TO PROVIDE THE EXECUTIVE THE
SALARY OR BENEFITS IN ACCORDANCE WITH SECTION 2 HEREOF AFTER THIRTY (30) DAYS’
NOTICE DURING WHICH THE COMPANY DOES NOT CURE SUCH FAILURE OR (IV) RELOCATION OF
THE EXECUTIVE’S OFFICE MORE THAN THIRTY-FIVE (35) MILES FROM THE LOCATION OF THE
COMPANY’S PRINCIPAL OFFICES AS OF JANUARY 1, 2008.


 


(D)                                 THE EXECUTIVE MAY TERMINATE HIS EMPLOYMENT
WITH THE COMPANY OTHER THAN FOR GOOD REASON AT ANY TIME UPON ONE MONTH’S NOTICE
TO THE COMPANY.


 


(E)                                  THIS AGREEMENT SHALL AUTOMATICALLY
TERMINATE IN THE EVENT OF THE EXECUTIVE’S DEATH DURING EMPLOYMENT.  THE COMPANY
MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT, UPON NOTICE TO THE EXECUTIVE, IN THE
EVENT THE EXECUTIVE BECOMES DISABLED DURING EMPLOYMENT AND, AS A RESULT, IS
UNABLE TO CONTINUE TO PERFORM SUBSTANTIALLY ALL OF HIS MATERIAL


 

 

4

--------------------------------------------------------------------------------


 


DUTIES AND RESPONSIBILITIES UNDER THIS AGREEMENT FOR ONE-HUNDRED AND TWENTY
(120) DAYS DURING ANY PERIOD OF THREE HUNDRED AND SIXTY-FIVE (365) CONSECUTIVE
CALENDAR DAYS.  IF ANY QUESTION SHALL ARISE AS TO WHETHER THE EXECUTIVE IS
DISABLED TO THE EXTENT THAT THE EXECUTIVE IS UNABLE TO PERFORM SUBSTANTIALLY ALL
OF HIS MATERIAL DUTIES AND RESPONSIBILITIES FOR THE COMPANY AND ITS AFFILIATES,
THE EXECUTIVE SHALL, AT THE COMPANY’S REQUEST AND EXPENSE, SUBMIT TO A MEDICAL
EXAMINATION BY A PHYSICIAN SELECTED BY THE COMPANY TO WHOM THE EXECUTIVE OR THE
EXECUTIVE’S GUARDIAN, IF ANY, HAS NO REASONABLE OBJECTION TO DETERMINE WHETHER
THE EXECUTIVE IS SO DISABLED AND SUCH DETERMINATION SHALL FOR THE PURPOSES OF
THIS AGREEMENT BE CONCLUSIVE OF THE ISSUE.  IF SUCH A QUESTION ARISES AND THE
EXECUTIVE FAILS TO SUBMIT TO THE REQUESTED MEDICAL EXAMINATION, THE COMPANY’S
DETERMINATION OF THE ISSUE SHALL BE BINDING ON THE EXECUTIVE.


 


5.             SEVERANCE PAYMENTS AND OTHER MATTERS RELATED TO TERMINATION.


 


(A)                                  TERMINATION PURSUANT TO SECTION 4(B),
4(C) OR 4(E).  EXCEPT AS PROVIDED IN SECTION 5(C) BELOW,


 


(I) IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
OTHER THAN FOR CAUSE PURSUANT TO SECTION 4(A) OF THIS AGREEMENT OR IN THE EVENT
OF TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE EXECUTIVE FOR GOOD REASON
PURSUANT TO SECTION 4(C) OF THIS AGREEMENT, (A) ALL UNVESTED OPTIONS AND
RESTRICTED STOCK WHICH, BY THEIR TERMS, VEST ONLY BASED ON THE PASSAGE OF TIME
(DISREGARDING ANY ACCELERATION OF THE VESTING OF SUCH OPTIONS BASED ON
INDIVIDUAL OR COMPANY PERFORMANCE) SHALL VEST AS OF THE DATE OF TERMINATION
(NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 2(C) OF THIS AGREEMENT)
WITH RESPECT TO AN ADDITIONAL ONE YEAR OF VESTING (EXCEPT THAT WITH RESPECT TO
RESTRICTED STOCK, A MINIMUM OF 25% OF SUCH UNVESTED SHARES SHALL VEST); AND
(B) THE COMPANY WILL CONTINUE TO PAY THE EXECUTIVE’S BASE SALARY, AT THE RATE IN
EFFECT ON THE DATE OF TERMINATION, FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE OF TERMINATION AND PAY A PRO-RATA PORTION (FOR THE PERIOD FROM JANUARY 1 OF
THE YEAR OF TERMINATION THROUGH THE DATE OF TERMINATION) OF THE TARGET CASH
BONUS FOR THE YEAR IN WHICH THE EXECUTIVE IS TERMINATED; OR


 

                (ii) in the event of the Executive’s termination of employment
as a result of the Executive’s death or disability at any time pursuant to
Section 4(e) of the Agreement, (a) all unvested options and restricted stock
which, by their terms, vest only based on the passage of time (disregarding any
acceleration of the vesting of such options based on individual or Company
performance) shall vest as of the date of termination (notwithstanding anything
to the contrary in Section 2(c) of this Agreement) with respect to an additional
one year of vesting (except that with respect to restricted stock, a minimum of
25% of such unvested shares shall vest); (b) to the extent the Company’s
benefits do not include disability insurance benefits that will continue the
Executive’s base salary at 100% of the amount of such base salary for the period
of twelve (12) months from the date of termination, the Company shall pay such
amount at the time that the Executive’s base salary would be otherwise paid as
shall equal the amount by which 100% of the Executive’s base salary exceeds the
disability insurance benefits, if any, actually paid to him; and (c) the Company
shall pay him a pro-rata portion (for the period from January 1 of the year of
termination through the date of termination) of the target cash bonus for the
year in which the Executive is terminated.

 


 

5

--------------------------------------------------------------------------------



 


IF THE EXECUTIVE IS PARTICIPATING IN THE COMPANY’S GROUP HEALTH PLAN AND/OR
DENTAL PLAN AT THE TIME THE EXECUTIVE’S EMPLOYMENT TERMINATES (WHETHER SUCH
TERMINATION IS AS DESCRIBED IN (I) OR (II) ABOVE), AND THE EXECUTIVE EXERCISES
HIS RIGHT TO CONTINUE PARTICIPATION IN THOSE PLANS UNDER THE FEDERAL LAW KNOWN
AS COBRA, OR ANY SUCCESSOR LAW, THE COMPANY WILL PAY OR, AT ITS OPTION,
REIMBURSE THE EXECUTIVE, FOR THE FULL PREMIUM COST OF THAT PARTICIPATION FOR
TWELVE (12) MONTHS FOLLOWING THE DATE ON WHICH THE EXECUTIVE’S EMPLOYMENT WITH
THE COMPANY TERMINATES OR, IF EARLIER, UNTIL THE DATE THE EXECUTIVE BECOMES
ELIGIBLE TO ENROLL IN THE HEALTH (OR, IF APPLICABLE, DENTAL) PLAN OF A NEW
EMPLOYER.  THE COMPANY WILL ALSO PAY THE EXECUTIVE ON THE DATE OF TERMINATION
ANY BASE SALARY EARNED BUT NOT PAID THROUGH THE DATE OF TERMINATION AND PAY FOR
ANY VACATION TIME ACCRUED BUT NOT USED TO THAT DATE.  IN ADDITION, THE COMPANY
WILL PAY THE EXECUTIVE ANY BONUS WHICH HAS BEEN AWARDED TO THE EXECUTIVE, BUT
NOT YET PAID ON THE DATE OF TERMINATION OF HIS EMPLOYMENT.  SUBJECT TO THE
COMPANY’S DISCRETION, THE PORTION OF ANY OF THE EXECUTIVE’S BASE SALARY TO BE
PAID PURSUANT TO I(B) AND II(B) ABOVE THAT DOES NOT CONSTITUTE NONQUALIFIED
DEFERRED COMPENSATION WITHIN THE MEANING OF SECTION 409A, WILL EITHER BE PAID IN
A LUMP SUM OR IN ACCORDANCE WITH NORMAL PAYROLL PRACTICES. ANY PORTION OF ANY OF
THE EXECUTIVE’S BASE SALARY TO BE PAID PURSUANT TO I(B) AND II(B) ABOVE THAT
CONSTITUTES NONQUALIFIED DEFERRED COMPENSATION WITHIN THE MEANING OF
SECTION 409A SHALL BE PAID IN A LUMP SUM.


 


ANY OBLIGATION OF THE COMPANY TO PROVIDE THE EXECUTIVE SEVERANCE PAYMENTS OR
OTHER BENEFITS UNDER THIS SECTION 5(A) IS CONDITIONED ON THE EXECUTIVE SIGNING
AN EFFECTIVE RELEASE OF CLAIMS IN THE FORM PROVIDED BY THE COMPANY (THE
“EMPLOYEE RELEASE”) FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT,
WHICH RELEASE SHALL NOT APPLY TO (I) CLAIMS FOR INDEMNIFICATION IN THE
EXECUTIVE’S CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY UNDER THE
COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR AGREEMENT, IF ANY, PROVIDING
FOR DIRECTOR OR OFFICER INDEMNIFICATION, (II) RIGHTS TO RECEIVE INSURANCE
PAYMENTS UNDER ANY POLICY MAINTAINED BY THE COMPANY AND (III) RIGHTS TO RECEIVE
RETIREMENT BENEFITS THAT ARE ACCRUED AND FULLY VESTED AT THE TIME OF THE
EXECUTIVE’S TERMINATION.  ANY SEVERANCE PAYMENTS TO BE MADE IN THE FORM OF
SALARY CONTINUATION PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE PAYABLE IN
ACCORDANCE WITH THE NORMAL PAYROLL PRACTICES OF THE COMPANY, AND WILL BEGIN AT
THE COMPANY’S NEXT REGULAR PAYROLL PERIOD FOLLOWING THE EFFECTIVE DATE OF THE
EMPLOYEE RELEASE, BUT SHALL BE RETROACTIVE TO THE DATE OF TERMINATION. THE
EXECUTIVE AGREES TO PROVIDE THE COMPANY PROMPT NOTICE OF THE EXECUTIVE’S
ELIGIBILITY TO PARTICIPATE IN THE HEALTH PLAN AND, IF APPLICABLE, DENTAL PLAN OF
ANY EMPLOYER.  THE EXECUTIVE FURTHER AGREES TO REPAY ANY OVERPAYMENT OF HEALTH
BENEFIT PREMIUMS MADE BY THE COMPANY HEREUNDER.


 


(B)                                 TERMINATION OTHER THAN PURSUANT TO
SECTION 4(B), 4(C) OR 4(E).  IN THE EVENT OF ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, OTHER THAN A TERMINATION BY THE COMPANY PURSUANT TO SECTION 4(B) OF
THIS AGREEMENT, A TERMINATION BY THE EXECUTIVE FOR GOOD REASON PURSUANT TO
SECTION 4(C) OF THIS AGREEMENT OR A TERMINATION AS A RESULT OF THE EXECUTIVE’S
DEATH OR DISABILITY PURSUANT TO SECTION 4(E) OF THIS AGREEMENT, THE COMPANY WILL
PAY THE EXECUTIVE ANY BASE SALARY EARNED BUT NOT PAID THROUGH THE DATE OF
TERMINATION AND PAY FOR ANY VACATION TIME ACCRUED BUT NOT USED TO THAT DATE.  IN
ADDITION, THE COMPANY WILL PAY THE EXECUTIVE ANY BONUS WHICH HAS BEEN AWARDED TO
THE EXECUTIVE, BUT NOT YET PAID ON THE DATE OF TERMINATION OF THE


 

6

--------------------------------------------------------------------------------


 


EXECUTIVE’S EMPLOYMENT. THE COMPANY SHALL HAVE NO OTHER OBLIGATION TO THE
EXECUTIVE UNDER THIS AGREEMENT.


 

(c)                                  Upon a Change of Control.

 

(i)                                     If a Change of Control (as defined in
Section 6 hereof) occurs, twenty-five percent (25%) of the Executive’s stock
options and restricted stock which, by their terms, vest only based on the
passage of time (disregarding any acceleration of the vesting of such options
based on individual or Company performance) shall vest as of the date of such
Change of Control, provided that no more than one hundred-percent (100%) of the
total shares may vest at any time. If, within one year following such Change of
Control or otherwise in connection with such Change of Control, the Company or
any successor thereto terminates the Executive’s employment other than for
Cause, or the Executive terminates his employment for Good Reason, then, in lieu
of any payments to the Executive or on the Executive’s behalf under
Section 5(a) hereof, (i) all of the Executive’s then remaining unvested options
and restricted stock which, by their terms, vest only based on the passage of
time (disregarding any acceleration of the vesting of such options based on
individual or Company performance) shall automatically vest as of the date of
termination (notwithstanding anything to the contrary in Section 2(c) of this
Agreement) and (ii) the Company shall pay, within thirty (30) days of such
termination, (x) a lump sum payment equal to the Executive’s then-current annual
base salary for a period of twelve (12) months; and (y) pay a pro-rata portion
(for the period from January 1 of the year of termination through the date of
termination) of the target cash bonus for the year in which the Executive is
terminated; and,

 

(ii)                                  The Company and the Executive agree that
in the event it shall be determined that any of the payments or benefits
received or to be received by the Executive in connection with a Change of
Control or the Executive’s termination from employment would be subject to the
excise tax imposed by Section 4999 of the Code, together with any interest or
penalties imposed with respect to such excise tax (the “Excise Tax”), then the
Executive shall be entitled to promptly receive from the Company an additional
lump sum cash payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes related to such payments and benefits,
including any income taxes and the Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon such payments and benefits.

 

(d)                                 Except for any right the Executive may have
under applicable law to continue participation in the Company’s group health and
dental plans under COBRA, or any successor law, benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment, without regard to any continuation of
base salary or other payment to the Executive following termination.

 

(e)                                  Provisions of this Agreement shall survive
any termination if so provided in this Agreement or if necessary or desirable to
accomplish the purposes of other surviving

 

 

7

--------------------------------------------------------------------------------


 

provisions, including without limitation the Executive’s obligations under
Section 3 of this Agreement and under the Confidentiality, Non-Competition and
Proprietary Information Agreement.  The obligation of the Company to make
payments to the Executive or on the Executive’s behalf under Section 5 of this
Agreement is expressly conditioned upon the Executive’s continued full
performance of the Executive’s obligations under Section 3 hereof, under the
Confidentiality, Non-Competition and Proprietary Information Agreement, and
under any subsequent agreement between the Executive and the Company or any of
its Affiliates relating to confidentiality, non-competition, proprietary
information or the like.

 

6.             Definitions.  For purposes of this Agreement, the following
definitions apply:

 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; or (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an Affiliate of the Company or a holder of
securities of the Company.

 

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

7.             Conflicting Agreements. The Executive hereby represents and
warrants that his signing of this Agreement and the performance of his
obligations under it will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Executive’s obligations under
this Agreement.  The Executive agrees that he will not disclose to or use on
behalf of the Company any proprietary information of a third party without that
party’s consent.

 

8.             Withholding; Other Tax Matters.  Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) to the extent any payment hereunder shall be required to be delayed until
six months

 

 

8

--------------------------------------------------------------------------------


 

following separation from service to comply with the “specified employee”
rules of Section 409A it shall be so delayed (but not more than is required to
comply with such rules).

 

9.             Assignment.  Neither the Executive nor the Company may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the Executive’s consent to one of its Affiliates or to any Person with
whom the Company shall hereafter affect a reorganization, consolidate with, or
merge into or to whom it transfers all or substantially all of its properties or
assets.  This Agreement shall inure to the benefit of and be binding upon the
Executive and the Company, and each of our respective successors, executors,
administrators, heirs and permitted assigns.

 

10.           Severability.  If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.           Miscellaneous.  This Agreement, together with the Confidentiality,
Non-Competition and Proprietary Information Agreement, sets forth the entire
agreement between the Executive and the Company and replaces all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment.  This Agreement may not
be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by the Executive and an expressly authorized representative
of the Board.  The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument. This is a Massachusetts contract and shall be
governed and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict-of-laws principles thereof.

 

12.           Notices.  Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service for overnight delivery or deposited in the
United States mail, postage prepaid, and addressed to the Executive at the
Executive’s last known address on the books of the Company or, in the case of
the Company, to it by notice to the Chairman of the Board of Directors, c/o
Sirtris Pharmaceuticals, Inc. at its principal place of business, or to such
other address(es) as either party may specify by notice to the other actually
received.

 

[Remainder of page intentionally left blank.]

 

 

9

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN EXECUTED AS A SEALED INSTRUMENT BY
THE COMPANY, BY ITS DULY AUTHORIZED REPRESENTATIVE, AND BY THE EXECUTIVE, AS OF
THE DATE FIRST ABOVE WRITTEN.


 

THE EXECUTIVE

 

THE COMPANY

 

 

 

 

  /s/ Peter Elliott

 

By:

     /s/ Christoph Westphal

Peter Elliott

 

 

 

 

 

 

Title:     Chief Executive Officer

 

 

 

 

 

 

10

--------------------------------------------------------------------------------

 
